

Exhibit 10.5
    
FIFTH AMENDMENT
TO
CREDIT AGREEMENT
dated as of
May 18, 2012
among


SOLANA RESOURCES LIMITED,
as Borrower,


GRAN TIERRA ENERGY INC.,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Global Coordinator,


and
The Lenders Party Hereto
    





1

--------------------------------------------------------------------------------




FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) dated as of
May 18, 2012, is among SOLANA RESOURCES LIMITED, a corporation duly formed and
existing under the laws of the Province of Alberta, Canada (the “Borrower”);
GRAN TIERRA ENERGY INC., a corporation formed and existing under the laws of the
State of Nevada (the “Parent”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”) and as global
coordinator; and the undersigned Lenders.
R E C I T A L S
A.    The Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of July 30, 2010, as amended
by that certain First Amendment to Credit Agreement dated as of August 31, 2010,
that certain Second Amendment to Credit Agreement dated as of November 5, 2010,
that certain Third Amendment to Credit Agreement dated as of January 20, 2011
and that certain Fourth Amendment to Credit Agreement dated as of February 14,
2011 among the Borrower, the Parent, the Administrative Agent and the Lenders
party thereto (the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
B.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Fifth Amendment refer to
Sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Section 1.02. The definition of “Material Subsidiary” is
hereby amended and restated in its entirety as follows:
“Material Subsidiary” means (a) Solana Petroleum Exploration, (b) Gran Tierra
Energy Colombia, (c) as of any date of determination, any Subsidiary that (i)
owns or has an interest in any Property assigned value in the Borrowing Base
then in effect, as determined by the Administrative Agent, or (ii) does business
in Colombia, and (d) from and after the date on which the amount of the
Borrowing Base first exceeds $20,000,000 (even if the amount of the Borrowing
Base subsequently falls to or below $20,000,000), any Subsidiary that at any
time owns or has an interest in Oil and Gas Properties that have produced
Hydrocarbons at any time since such date (even if such Subsidiary subsequently
ceases to own or have an interest in such Oil and Gas Properties or such
production subsequently ceases); provided that the term “Material Subsidiary”
shall not include (i) the Borrower, (ii) any Subsidiary that would constitute a
“Material Subsidiary” under clause (d) above solely as a result of the ownership
of or interest in Oil and Gas Properties located in Argentina or (iii) the
Colombian Branch of Petrolifera Petroleum (Colombia) Ltd.


2.2    Amendment to Section 9.05(g). Section 9.05(g) is hereby amended and
restated in its entirety to read as follows:

2

--------------------------------------------------------------------------------




(g)    (i) Investments made by any Credit Party in or to any other Credit Party
and (ii) Investments made by any Credit Party in or to any Unrestricted
Subsidiary; provided that in the case of clause (ii) above: (A) Investments made
by Credit Parties to Unrestricted Subsidiaries from and after the date on which
the amount of the Borrowing Base first exceeds $20,000,000 (even if the amount
of the Borrowing Base subsequently falls to or below $20,000,000) shall not
exceed $200,000,000 in the aggregate at any time outstanding, (B) both before
and after giving effect to any such Investment, no Default shall exist, and (C)
after giving effect to any such Investment, the Borrowing Base Utilization
Percentage shall not exceed ninety percent (90%).
Section 3.    Conditions Precedent. This Fifth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the “Fifth
Amendment Effective Date”):
3.1    The Administrative Agent shall have received from the Lenders, the
Borrower, the Parent and the Subsidiary Guarantors, counterparts (in such number
as may be requested by the Administrative Agent) of this Fifth Amendment signed
on behalf of such Persons.
3.2    The Administrative Agent shall have received executed counterparts of a
Supplement and Assumption Agreement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, from the parties thereto
with respect to Gran Tierra Energy Brasil Ltda. (“GTEB”) becoming a Guarantor
and with respect to the pledge of the Equity Interests issued by GTEB.


3.3    No Default shall have occurred and be continuing, after giving effect to
the terms of this Fifth Amendment.
Section 4.    Redetermination of Borrowing Base. For the period from and
including the Fifth Amendment Effective Date to but excluding the next
Redetermination Date, the amount of the Borrowing Base shall be $50,000,000. For
the avoidance of any doubt, this Borrowing Base Redetermination shall constitute
the April 1, 2012 Scheduled Redetermination and the next Scheduled
Redetermination shall be the October 1, 2012 Scheduled Redetermination.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 8.13 or Section 9.11(d).


Section 5.    Miscellaneous.
5.1    Post Closing Collateral Matters. Notwithstanding the provisions of
Section 8.14 to the contrary, the Borrower shall have forty-five (45) days after
the Fifth Amendment Effective Date to comply with the requirements of Section
8.14(b) and (c) with respect to granting and perfecting Liens on the Equity
Interests in GTEB and on the Oil and Gas Properties and other Properties of GTEB
(as more particularly described in Section 8.14).
5.2    Confirmation. The provisions of the Credit Agreement, as amended by this
Fifth Amendment, shall remain in full force and effect following the
effectiveness of this Fifth Amendment.
5.3    Ratification and Affirmation; Representations and Warranties. The
Borrower and the Parent each hereby: (a) acknowledges the terms of this Fifth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, after giving effect
to the amendments contained herein; (c) agrees that from and after the Fifth
Amendment Effective Date each reference to the Credit Agreement in the Loan
Documents shall be deemed to be a reference to the Credit Agreement, as amended
by this Fifth Amendment; and (d) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Fifth

3

--------------------------------------------------------------------------------




Amendment: (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material respects,
unless such representations and warranties are stated to relate to a specific
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects as of such earlier date and (ii)
no Default has occurred and is continuing.
5.4    Loan Document. This Fifth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
5.5    Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
5.6    NO ORAL AGREEMENT. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
5.7    GOVERNING LAW. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]



4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.




BORROWER:    SOLANA RESOURCES LIMITED
By: /s/ Dana Coffield
Name: Dana Coffield
Title: President and Chief Executive Officer


    




PARENT:    GRAN TIERRA ENERGY INC.
By: /s/ Dana Coffield
Name: Dana Coffield
Title: President and Chief Executive Officer





5

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:    WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender




By: /s/ Juan Carlos Sandoval
Name: Juan Carlos Sandoval    
Title: Director




    



6

--------------------------------------------------------------------------------


RATIFICATION AND AFFIRMATION


Each of the undersigned Guarantors hereby: (a) acknowledges the terms of this
Fifth Amendment; (b) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (c) agrees that from and
after the Fifth Amendment Effective Date (as defined in this Fifth Amendment)
each reference to the Credit Agreement in the Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Fifth Amendment; and
(d) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Fifth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, unless such representations
and warranties are stated to relate to a specific earlier date, in which case,
such representations and warranties shall continue to be true and correct in all
material respects as of such earlier date and (ii) no Default has occurred and
is continuing.




Executed as a DEED by:
SOLANA PETROLEUM EXPLORATION
(COLUMBIA) LIMITED


    
By: /s/ Julio Moreira
Name: Julio Moreira
Title: Director








GRAN TIERRA EXCHANGECO INC.


    
By: /s/ Dana Coffield
Name: Dana Coffield
Title: President and Chief Executive Officer        








Executed as a DEED by:
GRAN TIERRA ENERGY INTERNATIONAL
HOLDINGS LTD.


    
By: /s/ Julio Moreira
Name: Julio Moreira
Title: Director




GRAN TIERRA ENERGY CAYMAN
ISLANDS INC.

7

--------------------------------------------------------------------------------






By: /s/ Julio Moreira
Name: Julio Moreira
Title: Director








ARGOSY ENERGY, LLC
    


By: /s/ Julio Moreira
Name: Julio Moreira
Title: Manager








GRAN TIERRA ENERGY COLOMBIA, LTD.
By: Argosy Energy, LLC, the general partner of
Gran Tierra Energy Colombia, Ltd.
    


By: /s/ Julio Moreira
Name: Julio Moreira
Title: Manager









8